Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 1/14/21 have been fully considered but they are not persuasive. 
Applicant states: “… Specifically, Dib fails to disclose or suggest processes of determining first, second, third and fourth costs associated with reclaiming resources… As shown above, Dib discloses calculating application wait times to be used to determine a cost in a profit optimization policy algorithm, which is used to compare the cost of getting private resources from running applications to the cost of getting resources from public clouds. 
Thus, applicant submits that calculating an application wait time as a part of a process to determine a cost of running an application cannot reasonably be construed as being equivalent to determining a second cost associated with reclaiming resources from a second cloud service workload and associating the reclaimed resources to a first workload. Specifically, computation of a wait time is not equivalent to reclaiming resources from a second cloud service workload and associating the reclaimed resources to a first workload. Moreover, the overall Dib process of comparing costs of getting private resources from running applications and getting resources from public clouds is not equivalent to the concept reclaiming cloud service workloads and associating the reclaimed workloads to other workloads.”
Examiner states:  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., [ " determining first, second, third and fourth costs ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant states: “As discussed above, Dib discloses a wait time computation as a component of a process to determine a cost of running an application. Applicant submits that computation of an application wait time cannot reasonably be construed as being equivalent to a cost of reclaiming resources that comprises a quantity of time that resources are not providing a cloud service workload. Specifically, such a disclosure does not associate a cost with a quantity of time that that resources are not providing a workload. Accordingly, claims 16, 18 and 20 are patentable over the combination of Burge, Dillenberger and Dib.”
Examiner states:  Examiner respectfully disagrees. As further evidence the combination meets the limitations of the claim, Dillenberger teaches wait time, is time associated with waiting for resources ([0030] Each estimation indicates whether the de-allocation and reassignment negatively impacts the system or has a neutral effect, and can also quantify the effect. In one example, an impact estimation for a host system indicates that queue waiting time is increased by 5%, 5 seconds, or the like; that the completion time stays the same or increases by a given amount; and that the probability of a job failing to satisfy its goal increases by a given amount.). Therefore, it would be obvious to one ordinarily skilled in the art, Dib teaches a wait time associated with a “quantity of time” and as such, sufficiently meets the limitations of the claim. Further arguments directed to the other dependent claims have been addressed above.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 6, 8, 12, 14, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burge (Pub. No. US 2012/0102189) in view of Dillenberger (Pub. No. US 2011/0161972) in further view of Dib (NPL 5/26/14 “SLA-based Profit Optimization in Cloud Bursting PaaS”).
Claim 1, Burge teaches “a system for a policy based workload scaler, comprising: one or more processors; and a non-transitory machine-readable medium storing instructions that, when executed, cause the one or more processors to: define external factors for a number of resources providing a number of cloud service workloads ([0025] “The tool interacts with the database in response to user commands. An example of some of the data is illustrated in FIG. 2 and data stored in the database is described below. The data is either input by a user (e.g. system manager) specifying the desired attributes of the desired system elements (computers, storage devices, and network) or is obtained by monitoring and recording the performance of the system elements (e.g. by the tool software). The rules specifying the combinations of computer hardware attributes and software attributes include the computer hardware types and a list of software applications associated with each of the computer hardware types and include the software identifiers and a list of computer hardware types associated with each of the software identifiers (e.g. as shown in FIG. 2). The rules are determined by the desired capabilities of the system elements and limited by the hardware performance of the elements employed in the system. The rules enable operating changes in the system without causing the system to cease functioning and reduce the amount of user-interactive specification and configuration necessary to modify the system or respond to faults or operational changes.”); define a threshold value for the cloud service workloads from the number of resources…issue an alert in response to the number of resources being utilized exceeding the threshold value… monitor the alerts to determine a reclaim resource from the number of resources for the service engine ([0044] When physical hardware changes are not necessary, the tool can automatically reconfigure the system with, or without, operator intervention, so that, for example, the tool automatically reassigns a computer from one group to another group by modifying the corresponding database entries in response to the operating-computer performance or the network capacity reaching pre-determined limits while at least one of the computers currently connected to the network are executing one of the software applications. The pre-determined limit of the computers in the other group indicates excess load or the pre-determined limit of the computers in the one group indicates excess capacity or capacity utilization. If, for example, a group of computers has excess capacity (i.e. the group is underutilized) and another group of computers that can run the same software application or that can be reconfigured to run the same software application is excessively loaded with tasks that are not met in a desired timely fashion (i.e. the other group is overloaded), the tool automatically detects this condition (for example, by using capacity utilization measurement tools or process monitoring tools that are known in the art [Examiner notes it would be obvious to one ordinarily skilled in the art, monitoring tools would inherently utilize notification and therefore reads upon “alert”]) and automatically reassigns a computer in the excess-capacity group to the excess-load group by modifying the database entry and reloading the necessary attributes and software into the reassigned computer. The reassigned computer is reconfigured as necessary to enable the reassigned computer to execute the tasks of the excess load group. In contrast to prior art load balancing methods in which tasks are reassigned from one group to another, according to a preferred embodiment of the present invention, one or more computers are reassigned from one group to another group and the reassignment requires a reconfiguration change in the reassigned computer. The reconfiguration change can be a change in software application or in some other hardware or software attribute of the reassigned computer. In particular, in one preferred embodiment of the present invention, a method of managing a network comprises assigning a plurality of processors to a plurality of network connected computing groups. Each processor in an assigned computing group receives task types over the network that are different from task types received over the network by processors assigned to any other computing group. A workload of each of the computing groups is monitored, including programmably setting an upper threshold and a lower threshold for each of the plurality of computing groups.)”.
However, Burge may not explicitly teach the remaining limitations.
([0018] In the illustrated embodiment, the job classifier 134 of the assignment manager 130 analyzes each of the jobs 114, 116, and 118 residing at the hosts systems 102, 104, and 106 and classifies each job as a particular type of work, which is referred to as its "service class". Each service class has an associated goal and priority. For example, a goal can be a response time with a target such as "finish within five seconds". In this embodiment, the goal and importance of a service class is set by an administrator. This information is stored within the service class information 146. The job classifier 134 analyzes the attributes of a job (such as job name, user-id of a user who submitted the job, and the like) and identifies which service class the job falls into based on the attributes of the job and the service class information 146. In an alternative embodiment, the job classifier 134 uses statistical information 142 associated with a job to determine which service class to associate with the job. The jobs can be classified into service classes based on other associated attributes as well.); and reclaim resources from a first of cloud service workload with a first priority and allocate the reclaimed resources to the second portion of cloud service workloads in response to the alert being issued indicating (i.e. [0044] monitoring tools provided by Burge) the threshold value is exceeded and the external factors are exceeded ([0024] In this embodiment, the assignment manager 130 uses the priority of a service class when determining whether or not additional accelerator resources should be added. For example, each service class (and hence its jobs) has a priority level. If the priority level of a service class is above a threshold, then the assignment manager 130 can decide to make a dynamic reassignment of accelerator resources. If the priority level is below a given threshold, then the assignment manager 130 decides that no dynamic reassignment of accelerator resources is necessary. In some embodiments, service classes do not have a priority level. [0032] In this embodiment, this comparison process utilizes various assignment thresholds. In one example, if the assignment manager 130 determines that the positive impact associated with the given host system is above a first threshold (such as queue wait time is decreased by more than 3 seconds or the probability that the job goal will be satisfied is greater than 80%) and that the negative impact on the other host systems is below a second threshold (such as queue wait time is increased by 3 seconds), then the assignment manager 130 dynamically reassigns the accelerator resources to the given host system. [0033] Also, the assignment manager 130 can compare the impact estimates of the other host systems to determine the host system from which to take the accelerator resources. In one example, if there are two other host systems and the de-allocation impact for the first host system is greater than for the second host system, the assignment manager 130 selects the accelerator resources associated with the second host system to be reassigned to the given host system. This reduces the negative impact of the reassignment on the other host systems.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Dillenberger with the teachings of Burge in order to provide a system that teaches scheduling resources based upon priority. The motivation for applying Dillenberger’s teaching with Burge teaching is to provide a system that ensures higher priority jobs are executed. Burge and Dillenberger are analogous art directed towards execution and scheduling of jobs. Together Dillenberger and Burge teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Dillenberger with the teachings of Burge by known methods and gained expected results. 
However, the combination may not explicitly teach “including determining a difference between a cost associated with providing the second portion of cloud service workloads and a cost associated with not providing the first portion of cloud service workloads and a cost associated with reclaiming resources from the first portion of cloud service”.
Dib teaches  “a first cost associated with providing a second cloud service workloads ([Table 1] a requests costs for example public, private, profit, penalty), determining a second cost associated with reclaiming resources from the second cloud service workload and associating the reclaimed resources to the first cloud service workload ([B. Wait Time Computation] The method we use for calculating the wait time of a VC is very simple. As shown in Algorithm 2, first we calculate the wait time of all applications where the wait time of a computation application is computed as the remaining time for the application to finish its execution. We perform an ascending sort of the applications according to their corresponding wait time. Then, in a loop we select the application with the smallest wait time and compare the number of its private VMs to the number of requested VMs. If it is greater or equal, we consider the application’s wait time as the VC wait time and exit the loop. (i.e. the time of an impacted application waits when lending resources to service a second portion)), determining a third cost associated with not providing the second cloud service workload ([A. model and Notations] The percentage of impacted applications in the overall PaaS system should be less or equal to a predefined threshold, where the threshold is the maximum authorized percentage of impacted applications (equation 2). See notations in table I.), and determining a fourth cost comprising a difference between the first cost (i.e. cost of running the request) and the third cost (i.e. less than threshold) plus the second cost (i.e. threshold includes impacted applications considerations)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Dib with the teachings of Burge and Dillenberger in order to provide a system that teaches assessing factors when reclaiming resources. The motivation for applying Dib’s teaching with Burge and Dillenberger teaching is to provide a system that takes into account cost when assigning resources. Burge, Dillenberger, and Dib are analogous art directed towards execution and scheduling of jobs. Together Dillenberger, Burge, and Dib teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Dib with the teachings of Burge and Dillenberger by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein Burge  teaches “the system of claim 1, wherein the service engine reclaims resources when the threshold value is at capacity for the number of resources ([0044] When physical hardware changes are not necessary, the tool can automatically reconfigure the system with, or without, operator intervention, so that, for example, the tool automatically reassigns a computer from one group to another group by modifying the corresponding database entries in response to the operating-computer performance or the network capacity reaching pre-determined limits while at least one of the computers currently connected to the network are executing one of the software applications. The pre-determined limit of the computers in the other group indicates excess load or the pre-determined limit of the computers in the one group indicates excess capacity or capacity utilization. If, for example, a group of computers has excess capacity (i.e. the group is underutilized) and another group of computers that can run the same software application or that can be reconfigured to run the same software application is excessively loaded with tasks that are not met in a desired timely fashion (i.e. the other group is overloaded), the tool automatically detects this condition (for example, by using capacity utilization measurement tools or process monitoring tools that are known in the art) and automatically reassigns a computer in the excess-capacity group to the excess-load group by modifying the database entry and reloading the necessary attributes and software into the reassigned computer. The reassigned computer is reconfigured as necessary to enable the reassigned computer to execute the tasks of the excess load group. In contrast to prior art load balancing methods in which tasks are reassigned from one group to another, according to a preferred embodiment of the present invention, one or more computers are reassigned from one group to another group and the reassignment requires a reconfiguration change in the reassigned computer. The reconfiguration change can be a change in software application or in some other hardware or software attribute of the reassigned computer. In particular, in one preferred embodiment of the present invention, a method of managing a network comprises assigning a plurality of processors to a plurality of network connected computing groups. Each processor in an assigned computing group receives task types over the network that are different from task types received over the network by processors assigned to any other computing group. A workload of each of the computing groups is monitored, including programmably setting an upper threshold and a lower threshold for each of the plurality of computing groups.).
Claim 3, the combination teaches the claim, wherein Burge teaches “the system of claim 1, wherein the service engine reclaims resources by shutting down the first cloud service workload ([0006] “A shut down procedure for the processor being reassigned is undertaken and includes cutting off new task assignments for the processor being reassigned until it is idled.”)”
Claim 6, the combination teaches the claim, wherein Dillenberger teaches “the system of claim 1, comprising a cost engine to associate a cost of operation to the priority ([0021] “The priorities of the service classes can be, but are not required to be, predefined. In one example, the job monitor 132 monitors parameters such as the time each job stays within an accelerator queue waiting to be performed, the time it takes for a job to be completed by an accelerator, the number of accelerators a job uses, and the like. The job monitor 132 then determines averages for the service classes associated with the jobs based on this statistical information. The assignment manager is then able to determine a completion goal, queue time average, and the like for a given service class based on the averages associated with the jobs of that given service class. In one example, if the average time for all of the jobs of a given service class to be completed by the accelerators was five seconds, then this can be set as the performance goal of that service class. In an alternative embodiment, each of the host systems monitors its own jobs and records statistical information, instead of having the assignment manager 130 perform these operations. This information is then passed to the assignment manager 130 when needed. The assignment manager 130 uses the information associated with a service class (e.g., goals and priorities) to determine how to dynamically assign the accelerators to the host systems.”)”.
Rational to claim 1 is applied here.
Claim 8, "A non-transitory computer readable medium storing instructions executable by a processing resource to cause a controller to: define external factors for a number of resources providing a number of cloud service workloads: define a threshold value for each of the number of cloud service workloads running on a number of resources; issue an alert in response to the number of resources being utilized exceeding the threshold value monitor the number of cloud service workloads; determine a first cloud service workload that has exceeded the defined threshold value; determine a first priority of the first cloud service workload; and reclaim resources from a second cloud service that has a second priority that is less than the first priority determining a first cost with providing a second portion of cloud service workloads; determining a second cost associated with reclaiming resources from the second portion of cloud service workload and associating the reclaimed resources is similar to claim 1 and therefore rejected with the same references and citation.
Claim 12, “A method for resource scheduling, comprising: defining a threshold value for each of a number of cloud service workloads running on a number of resources; generating a cloud service workload list based on an assigned priority of each of the number of cloud service workloads; determining a first cloud service workload that has exceeded the defined threshold value; and issuing an alert in response to the number of resources being utilized exceeding the threshold value; and reclaim resources from a second cloud service that has a second priority that is less than the first priority, including: determining a first cost associated with providing a second cloud service workload;
determining a second cost associated with reclaiming resources from the second portion of cloud service workload and associating the reclaimed resources to the first cloud service workload; determining a third cost associated with not providing the second portion of cloud service workload; and determining a fourth cost comprising a difference between the first cost and the third cost plus the second cost” is similar to claim 1 and therefore rejected with the same references and citation.
Claim 14, the combination teaches the claim, wherein Dib teaches "the method of claim 12, wherein the first cost associated with providing a cloud service workload comprises a quantity of resources associated with the cloud service workloads ([Table 1] a requests costs for example public, private, profit, penalty).” 
Rational to claim 1 is applied here.
Claim 15, the combination teaches the claim, wherein Dillenberger teaches “the method of claim 12, wherein the cloud service workload list is based on a tenant associated with each of the number of cloud service workloads ([0018] In the illustrated embodiment, the job classifier 134 of the assignment manager 130 analyzes each of the jobs 114, 116, and 118 residing at the hosts systems 102, 104, and 106 and classifies each job as a particular type of work, which is referred to as its "service class". Each service class has an associated goal and priority. For example, a goal can be a response time with a target such as "finish within five seconds". In this embodiment, the goal and importance of a service class is set by an administrator. This information is stored within the service class information 146. The job classifier 134 analyzes the attributes of a job (such as job name, user-id of a user who submitted the job, and the like) and identifies which service class the job falls into based on the attributes of the job and the service class information 146. In an alternative embodiment, the job classifier 134 uses statistical information 142 associated with a job to determine which service class to associate with the job. The jobs can be classified into service classes based on other associated attributes as well.).
Rational to claim 1 is applied here.
Claim 16, the combination teaches the claim, wherein Dib teaches “the system of claim 1, wherein the second cost associated with reclaiming resources comprises a quantity of time that the resources are not providing a cloud service workload ([B. Algorithm] The second way is to wait until some resources are released by the running applications. This way keeps the running applications unaffected but impacts the request with a waiting time before using the resources, referenced as wait t.)”.
Rational to claim 1 is applied here.
Claim 17, the combination teaches the claim, wherein Dib teaches “the system of claim 16, wherein the first cost associated with providing a cloud service workload comprises a quantity of resources associated with the cloud service workloads ([IV. Profit Optimization Policy] “The profit optimization policy is called each time a request req for hosting a new application is received and no VC has available private resources for running it. The objective of the policy is to maximize the overall PaaS provider profit, which consists in maximizing the request profit plus the sum of all hosted applications profit (equation. 1). To achieve this, we try to avoid giving public cloud resources for the request by getting private resources from the running applications. The resources could be obtained from only one application or from a subset of applications. The QoS promised in the SLAs of the impacted applications may deteriorate and as a result the provider loses some revenue through the payment of penalties. Therefore, we ensure that the extra profit we get from the request using private VMs would be more than the penalties of the impacted applications.”).
Rational to claim 1 is applied here.
Claim 18, “the medium of claim 8, wherein the second cost associated with reclaiming resources comprises a quantity of time that the resources are not providing a cloud service workload” is similar to claim 16 and therefore rejected with the same references and citations.
Claim 19, “the medium of claim 18, wherein the first cost associated with providing a cloud service workload comprises a quantity of resources associated with the cloud service workloads” is similar to claim 17 and therefore rejected with the same references and citations.
Claim 20, “the method of claim 12, wherein the second cost associated with reclaiming resources comprises a quantity of time that the resources are not providing a cloud service workload” is similar to claim 16 and therefore rejected with the same references and citations.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burge in view of Dillenberger in view of Dib in further view of Santoli (Pub. No. US 2012/0204180).
Claim 4, the combination may not explicitly teach the limitations of the claim.
Santoli teaches “the system of claim 1, wherein the service engine reclaims resources by increasing a threshold associated with the first portion of cloud service workloads ([0037] FIG. 5 is a detailed flowchart of the method of the preferred embodiment. The steps of this detailed flowchart are executed when the number of jobs to be scheduled in the Target system is set to a certain limit. These steps are executed when a new job to be executed in the Target system cannot be suspended by the control system (420) and the limit must be decreased to avoid overloading of the Target system. These steps are also executed when a job is released by the control program for execution in the Target system (450) and the limit must be increased to have a better use in the target system of all available resources to execute jobs.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Santoli with the teachings of Burge, Dillenberger, and Dib in order to provide . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Burge in view of Dillenberger in view of Dib in further view of Chen (Pub. No. US 2013/0346994).
Claim 5, the combination may not explicitly teach the limitations of the claim.
Chen teaches “the system of claim 1, wherein the priority engine is configured to assign a priority to each of the number of cloud service workloads based on a tenant utilizing the cloud service workloads ([claim 5] “5. The method of claim 1, further comprising: assigning a number of shares to each user submitting jobs to the submission cluster, each share representing a fraction of resources available from the execution clusters; and dynamically determining a user priority for a user based on the shares assigned to the user and resource usage by the user.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Chen with the teachings of Burge, Dillenberger, and Dib in order to provide a system that teaches priorities may be associated with users. The motivation for applying Chen’s teaching with Burge, Dillenberger, and Dib teaching is to provide a system that allows for the execution of jobs based upon user priority. Burge, Dillenberger, Dib, and Chen are analogous art directed towards execution and scheduling of jobs. Together Dillenberger, Burge, Dib, and Chen teaches every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Chen with the teachings of Burge, Dillenberger, and Dib by known methods and gained expected results. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Burge in view of Dillenberger in view of Dib in further view of Marr (Patent No. US 9,594,721).
Claim 7, the combination may not explicitly teach the limitations of the claim.
Marr teaches “the system of claim 6, wherein the cost includes a financial cost of shutting down a particular cloud service workload and a financial cost of slowing down a particular cloud service workload ([Col. 1, Line 65-Col. 2, Line 16] “As an example, services or devices can be assigned a criticality level representing a layer, such as 1, 2, 3 and so forth. The different layers can be treated differently in the case of an event, such as fire, a power outage, an overheating situation and so forth. In response to receiving information about such an event, the different layers can be handled in accordance with their criticality. As an example, as in the case of a power outage, battery resources can be allocated to a more important layer or layers and less important layers can be gracefully shut down and/or slowed down. In embodiments, one or more criticality thresholds can be defined, above which all layers are treated the same (e.g., allowed to continue to operate) and below which all layers are treated in another manner (e.g., run at a slower processor state). As an example, in a power outage, layer 1 and 2 computing device resources may remain active, whereas layer 3 and lower layers can be shut down or slowed down.”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Marr with the teachings of Burge, Dillenberger, and Dib in order to provide a system that teaches associated costs with processing workloads on resources. The motivation for applying Marr’s teaching with Burge, Dillenberger, and Dib teaching is to provide a system that allows for evidence as to why resources should be reclaimed. Burge, Dillenberger, Dib, and Marr are analogous art directed towards execution and scheduling of jobs. Together Dillenberger, Burge, Dib, and Marr teaches every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Marr with the teachings of Burge, Dillenberger, and Dib by known methods and gained expected results. 
Claims 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burge in view of Dillenberger in view of Dib in further view of Frean (Pub. No. US 2014/0115592).
Claim 9, the combination may not explicitly teach the limitations of the claim.
([0187] In one embodiment, the system includes a commercial model engine configured to receive the estimated job run time along with the given infrastructure and volume and produce an estimated monetary cost associated with the estimated job run time. This monetary cost is typically based on the processing time of the job, and may also include the number of central processing units that the user wishes the job to be run on. The estimated monetary cost may be presented to the user along with the estimated job run time, and any further decisions and changes made by the user may be used to update the estimated monetary cost. In a further embodiment, the user is given the option of decreasing the job time by increasing the cost. The job time may be decreased by prioritising the job over other jobs that may already be in a job queue or running.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Frean with the teachings of Burge, Dillenberger, and Dib in order to provide a system that teaches priorities of Dillenberger may include monetary costs associated with the user. The motivation for applying Frean’s teaching with Burge, Dillenberger, and Dib teaching is to provide a system that ensures higher priority jobs are executed based upon cost considerations. Burge, Dillenberger, Dib, and Frean are analogous art directed towards execution and scheduling of jobs. Together Dillenberger, Burge, Dib, and Frean teaches every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Frean with the teachings of Burge, Dillenberger, and Dib by known methods and gained expected results. 
Claim 10, the combination teaches the claim wherein Frean teaches “the medium of claim 9, wherein the first priority and the second priority are based on the associated financial cost of the corresponding cloud service workload ([0187] In one embodiment, the system includes a commercial model engine configured to receive the estimated job run time along with the given infrastructure and volume and produce an estimated monetary cost associated with the estimated job run time. This monetary cost is typically based on the processing time of the job, and may also include the number of central processing units that the user wishes the job to be run on. The estimated monetary cost may be presented to the user along with the estimated job run time, and any further decisions and changes made by the user may be used to update the estimated monetary cost. In a further embodiment, the user is given the option of decreasing the job time by increasing the cost. The job time may be decreased by prioritising the job over other jobs that may already be in a job queue or running.)”.
Rational to claim 9 is applied here.
Claim 13, the combination teaches the claim, wherein Dillenberger teaches “the method of claim 12, wherein the cloud service workload list is based on a cost associated with each of the number of cloud service workloads ([0033] Also, the assignment manager 130 can compare the impact estimates of the other host systems to determine the host system from which to take the accelerator resources. In one example, if there are two other host systems and the de-allocation impact for the first host system is greater than for the second host system, the assignment manager 130 selects the accelerator resources associated with the second host system to be reassigned to the given host system. This reduces the negative impact of the reassignment on the other host systems.)”.
Rational to claim 1 is applied here.
However, Dillenberger may not explicitly teach cost is financial. 
Frean teaches monetary cost associated with workload ([0187] In one embodiment, the system includes a commercial model engine configured to receive the estimated job run time along with the given infrastructure and volume and produce an estimated monetary cost associated with the estimated job run time. This monetary cost is typically based on the processing time of the job, and may also include the number of central processing units that the user wishes the job to be run on. The estimated monetary cost may be presented to the user along with the estimated job run time, and any further decisions and changes made by the user may be used to update the estimated monetary cost. In a further embodiment, the user is given the option of decreasing the job time by increasing the cost. The job time may be decreased by prioritising the job over other jobs that may already be in a job queue or running.).
. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Burge in view of Dillenberger in view of Dib in further view of Haller (Pub. No. US 2004/0244001).
Claim 11, the combination may not explicitly teach the limitations of the claim.
Haller teaches “the medium of claim 8, wherein the threshold value is a maximum percentage of resource utilization ([0027] Thus, in operation, the resource allocators 32 allocate use of the resources 34 based upon the availability and unavailability notifications received from the resources 34. Specifically, if the characteristic (e.g., workload) of a resource 34 exceeds the second threshold (e.g., ninety percent of maximum capacity), an unavailability notification is generated by the resource 34 and transmitted from that resource 34 to the resource allocators 32 to which the resource is assigned. If the resource 34 is in a state where it is not accepting more work (i.e., unavailable), and the characteristic of the resource 34 falls below the first threshold (e.g., eight percent of maximum capacity), an availability notification is generated by the resource 34 and transmitted from that resource 34 to the resource allocators 32 to which the resource 34 is assigned.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Haller with the teachings of Burge, Dillenberger, and Dib in order to provide evidence threshold value as taught by Dillenberger pertains to maximum value as evidenced by Haller. Burge, Dillenberger, Dib, and Haller are analogous art directed towards execution and . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199